Citation Nr: 0600737	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  99-04 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private transportation services incurred in 
February 1996.  

(The issues of entitlement to service connection for 
residuals of a head injury, a mental disorder, including as 
secondary to a head injury, and alcohol abuse are the 
subjects of a separate decision.)  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active duty from July 1976 to December 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1996 decision by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Salt Lake City, Utah.  During the pendency of this appeal, 
jurisdiction of the claims file was transferred to the 
Lincoln, Nebraska Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 1998, the case was remanded by the Board to obtain 
financial information from the veteran, to add certain 
evidence to the claims file and issue a supplemental 
statement of the case (SSOC).  The requested evidence was 
added to the file and a SSOC was issued in December 1998.  

In September 2000, the Board again remanded to case for 
additional financial information.  If the benefits were not 
granted, the RO was to issue a SSOC and return the case to 
the Board.  

In July 2001, the RO wrote to the veteran, notifying him of 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
requesting additional financial information.  A response is 
not of record.  The SSOC was apparently not issued.  The 
service connection claims were returned to the Board, but the 
reimbursement claim was not returned to the Board.  The 
reimbursement claim appears to remain in remand status.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders and that VA has a duty to 
ensure compliance with the terms of the remand.   Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Since the previously 
requested SSOC and return to the Board were not accomplished, 
the Board issues another remand.  

Moreover, while the RO wrote to the veteran in July 2001 and 
informed him of the VCAA, notice letters have changed 
significantly in response to regulations and case law.  This 
remand affords an opportunity to issue a current VCAA notice 
letter.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically, the RO should again ask the 
veteran to submit additional relevant 
evidence as to household income in 1996, 
and should advise the veteran as to what 
evidence might be relevant to establish 
household income, including evidence as 
to medical expenses, records of 
bankruptcy declared in 1997, to the 
extent that these bear on household 
income in 1996, or the like, including 
income tax returns for 1996.  

2.  The RO should associate with the 
claims file any financial information the 
veteran has submitted which establishes 
household income for 1996.  

3.  The RO should ensure that all 
information necessary for appellate 
review, including for evaluation under 
38 C.F.R. § 17.143 of the veteran's 
ability to defray expenses, is associated 
with the claims file.  

4.  Thereafter, even if the veteran does 
not respond within an appropriate period 
of time, the RO should readjudicate this 
claim in light of any evidence added to 
the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
SSOC.  An appropriate period of time 
should be allowed for response.  

5.  Subsequently, the case should be 
returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

